Order filed July 18, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-13-00011-CV
                                 __________

            M&M ELEVATOR COMPANY, LTD., Appellant

                                        V.

          OILFIELD FISHING & RENTAL, L.L.C., Appellee


                     On Appeal from the 244th District Court
                              Ector County, Texas
                       Trial Court Cause No. C-128,532-C


                                    ORDER
       On May 23, 2013, this court issued an opinion and judgment dismissing this
appeal on the basis that it did not appear that the trial court had entered a final,
appealable judgment. This court had previously issued an abatement order on
March 21, 2013, explaining why the trial court’s order was not final and appealable
and why we did not have jurisdiction over the appeal absent a final, appealable
judgment. We abated the appeal so that a final judgment could be rendered. We
also informed the parties as follows: “If a final, appealable judgment has not been
entered by April 15, 2013, this court may dismiss this appeal.” We subsequently
dismissed the appeal on May 23, 2013, because neither the district clerk nor the
parties had furnished this court with a final judgment rendered by the trial court by
that date.
        Appellant, M&M Elevator Company, Ltd., has now filed an unopposed
motion for rehearing requesting that this appeal be reinstated on the basis that the
trial court subsequently entered a final, appealable judgment.                          Appellant has
attached a copy of an Order of Non-Suit entered by the trial court on April 22,
2013. As per the terms of our abatement order entered on March 21, 2013, the
Order of Non-Suit renders the trial court’s judgment final and appealable as of
April 22, 2013. Thus, a final, appealable judgment had been rendered by the trial
court prior to the issuance of our opinion and judgment on May 23, 2013,
dismissing the appeal. Accordingly, Appellant’s unopposed motion for rehearing
is granted. We withdraw our opinion and judgment dated May 23, 2013, and
reinstate this appeal as of the date of this order.
        The trial court clerk is directed to file in this court on or before August 8,
2013, a supplemental clerk’s record containing the trial court’s Order of Non-Suit
entered on April 22, 2013.


                                                                 PER CURIAM


July 18, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J. 1

Willson, J., not participating.



        1
         John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting
by assignment.
                                                    2